Citation Nr: 1700328	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  14-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right eye trauma residuals.

2.  Entitlement to service connection for end-stage glaucoma and legal blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1951 to February 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
 
In December 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The action specified in the December 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for end-stage glaucoma and legal blindness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The retained foreign body in the Veteran's right eye is at least as likely as not due to an injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a retained foreign body in the right eye, claimed as right eye trauma residuals, have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran in this case is seeking service connection for residuals of an in-service injury to the right eye.  He reports that during his active service, he was working at the motor pool when a piece of metal got into his eye.  He states that the military physicians were unable to remove it and contends that this injury has caused his glaucoma and legal blindness.

Initially, the Board notes that the Veteran's service treatment records are missing and presumed destroyed in the 1973 fire at the National Personnel Records Center.  The Board finds that additional efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The Board has considered the U.S. Court of Appeals for Veterans Claims (Court) statement in Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the appellant's SMR's have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is heightened. 

The Board has undertaken its analysis with this heightened duty in mind.

At a May 2016 VA examination, the examiner identified a retained foreign body (likely metallic) in the right cornea that she opined is consistent with the Veteran's reported injury in service.  The examiner noted that that there is no evidence that this injury caused angle recession in either eye, but it is not clear whether the presence of a foreign body results in pain, scarring, or visual impairment.  However, the issue of whether a compensable disability evaluation for this condition is warranted is not before the Board at this time.  At issue is whether the disability resulting in a foreign body observed in the Veteran's eye is related to his active service.  In light of the VA examiner's opinion and the Veteran's own credible testimony describing an injury in service, the Board finds that the retained foreign body in the Veteran's right eye is at least as likely as not incurred in service.  Accordingly, entitlement to service connection for this disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for a retained foreign body in the right eye is granted.






REMAND

The Veteran is also seeking entitlement to service connection for end-stage glaucoma and legal blindness, which he has argued is secondary to his service connected injury to the right eye described above.  

At a May 2016 VA examination, the Veteran was diagnosed with bilateral primary open angle glaucoma, legal blindness, and dry eyes.  The examiner also identified a retained foreign body (likely metallic) in the right cornea, which she opined is consistent with the Veteran's reports injury in service.  However, she concluded that it is less likely than not that this injury caused his current glaucoma.  She explained that risk factors for the type of glaucoma the Veteran suffers from include elevated intraocular pressure, age, race, and family history and that he was likely to have developed glaucoma regardless of any injury in service.  However, the examiner did not address the issue of aggravation and the examination is therefore inadequate.  The issue is remanded for an addendum medical opinion to determine whether it is at least as likely as not the Veteran's glaucoma was permanently aggravated by his in-service eye injury.

Accordingly, the case is REMANDED for the following action:

1. The RO should return the claims file to the May 2016 VA examiner for an addendum medical opinion.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's primary open angle glaucoma was permanently aggravated (worsened) by the Veteran's retained foreign body in the right eye.  

A complete rationale for this opinion should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


